Citation Nr: 1002319	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-31 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from February 1973 to 
February 1977.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

Issue not on appeal

In addition to the issues listed above, the October 2006 
rating decision also denied entitlement to special monthly 
pension due to the need for the aid and attendance or 
housebound benefits.  To the Board's knowledge, the Veteran 
has not disagreed with that decision and it is therefore not 
in appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


FINDINGS OF FACT

1.  The medical evidence of record does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed bilateral hearing loss and his military service.  

2.  The medical evidence of record does not support a finding 
that a relationship exists between the Veteran's currently 
diagnosed tinnitus and his military service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and such may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

 The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated February 3, 2006, including evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the February 2006 letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claim [an 
examination was in fact completed in April 2008].  
Additionally, the letter informed the Veteran that VA would 
make reasonable efforts to obtain private medical records.  

The February 2006 letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."    

In the February 2006 VCAA letter, the RO informed the Veteran 
that he should submit any evidence in his possession relevant 
to his claim, as follows: "If there is any other evidence or 
information that you think will support your claim, please 
let us know. If you have any evidence in your possession that 
pertains to your claim, please send it to us."  See the 
February 3, 2008 VCAA letter, page 2..  This satisfied the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b).  The Board notes, however, 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1) (2009).  
  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the appellant's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was also provided specific 
notice as to elements (4) and (5), degree of disability and 
effective date, in a March 20, 2006, letter from the RO.  In 
any event, because the Veteran's claims are being denied, 
elements (4) and (5) are moot.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
reports of VA medical treatment of the Veteran.  He was 
provided with an examination, the results of which will be 
discussed below.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim and he 
has retained the services of a representative.  He 
specifically declined the opportunity to present testimony 
before the Board at a personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.  

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2009).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  



Service connection - hearing loss 

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a claimant has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385 
(2009).  See Palczewski v. Nicholson, 21 Vet. App. 174 
(2008).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385 (2009).  

1.  Entitlement to service connection for bilateral hearing 
loss.  

The Veteran contends that his current hearing loss was caused 
by his exposure to jet engine noise during service.  

As detailed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; 
(2) evidence of in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between (1) and (2).  
See Hickson, supra.  

With respect to Hickson element (1), current disability, the 
medical evidence indicates that the Veteran does suffer from 
a hearing loss disability for VA purposes [i.e., as is 
defined in 38 C.F.R. § 3.385].  In April 2008, a VA hearing 
examination was conducted by a VA audiologist.  CNC speech 
recognition scores were 80 percent in the Veteran's right ear 
and 96 percent in his left.  The audiometric examination 
showed the following puretone thresholds: 


HERTZ

500
1000
2000
3000
4000
Right
30
35
40
55
70
Left
30
30
40
45
65

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  The 
medical evidence of record demonstrates an auditory threshold 
of 40 dB or greater and does reflect three or more auditory 
thresholds of 26 dB or greater for either ear.  CNC speech 
recognition was less than 94 percent in the right ear.  As 
such, the Veteran's bilateral hearing loss has met the 
threshold established by 38 C.F.R. § 3.385.  Hickson element 
(1) has therefore been satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.  

Concerning disease, there is no evidence of any in-service 
ear disease.  Specifically, hearing loss [as that term is 
defined in 38 C.F.R. § 3.385] is not demonstrated in the 
service treatment reports.  Audiometry at the time of the 
Veteran's separation examination in September 1976 disclosed 
the following:


HERTZ

500
1000
2000
3000
4000
Right
10
0
5
0
0
Left
5
0
0
0
0

Moreover, there is no diagnosis of hearing loss for decades 
after service, so the presumptive provisions found in 38 
C.F.R. §§ 3.307 and 3.309 are not for application.  
Specifically, there is no competent medical evidence that the 
Veteran was diagnosed with or treated for bilateral hearing 
loss for almost thirty years after his separation from 
service.  The first diagnosis of hearing loss of record was 
an August 2006 VA audiology evaluation, almost thirty years 
after the Veteran left military service.  

With respect to injury, meaning in this case acoustic trauma, 
the Veteran's DD Form 214 indicates that he worked as a 
weather equipment specialist during service.  He has reported 
that his duties involved working at the end of an airfield on 
field lines where he was constantly exposed to jet engine 
noise.  For the purposes decision, the Board will accept the 
Veteran's statement as to what occurred in service.  See 38 
C.F.R. § 3.159(a)(2) [lay evidence is competent if it conveys 
matters that can be observed and described by a lay person]; 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, 
Hickson element (2) is also met.  

Regarding crucial Hickson element (3), medical nexus, to the 
extent that the Veteran himself is attempting to attribute 
his current hearing loss to incidents in service over thirty 
years ago, it is well-settled that lay persons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The only medical opinion regarding the nexus between the 
Veteran's current hearing loss and service is the report of a 
VA compensation examination in April 2008.  The examiner 
stated that he reviewed the claims file, including the 
reports of normal audiometric testing at the time of the 
Veteran's enlistment and separation from service.  He stated 
that those results "clearly indicate[] his hearing loss did 
not occur while in the military and it is less likely than 
not his hearing loss is service connected."  The Board 
observes that this medical opinion appears to be congruent 
with the evidence of record, which shows no complaints of 
hearing loss until August 2006.  Therefore, Hickson element 
(3) is not met, and the Veteran's claim fails on this basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  Hickson element (3) has not been 
satisfied.  The benefit sought on appeal is accordingly 
denied.  

2.  Entitlement to service connection for tinnitus.  

With respect to Hickson element (1), the reports of a VA 
clinic record in August 2006 and of a VA compensation 
examination in April 2008 both note the Veteran's complaint 
of tinnitus.  Accordingly, Hickson element (1), current 
disability, is satisfied.  

With respect to Hickson element (2), in-service disease or 
injury, as discussed above the service treatment records do 
not reflect any evidence of ear disease. However, as was 
discussed above the Board finds that the Veteran was exposed 
to acoustic trauma during service.  Hickson element (2) is 
also met.  

Turning to crucial Hickson element (3), medical nexus, a VA 
audiometric evaluation in August 2006 noted the Veteran's 
report that he has infrequent tinnitus that he associates 
with colds and sinus problems.  The examiner noted that there 
was no history of ear infections.  

The only medical opinion regarding a nexus between the 
Veteran's current tinnitus and service is the report of a VA 
compensation examination in April 2008.  
The examiner stated that he reviewed the claims file, and 
noted that the Veteran did not associate his tinnitus with 
the military.  The examiner indicated that there was no 
precipitating event or onset defined in the records.  The 
examiner further stated that there were several medical 
consultations during service, but noted that tinnitus was not 
reported.  The examiner concluded that it was less likely 
than not that the Veteran's tinnitus was service connected.  

The Board finds that the examiner's unfavorable opinion is 
supported by adequate rationale.  There was, in fact no 
indication of any ear problems in service or for many years 
thereafter.  

To the extent that the Veteran himself is attempting to 
attribute tinnitus to service, as has been discussed above a 
lay person without medical training, he is not competent to 
comment on medical matters such as etiology.  See Espiritu, 
supra.  

Therefore, Hickson element (3) is not met, and the Veteran's 
claim fails on this basis.  

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


